Citation Nr: 1445352	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for Hepatitis C.  

2.  Entitlement to service connection for Hepatitis C. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hiatal hernia, to include as secondary to service connected adenocarcinoma of the colon, status post resection with dumping syndrome.  

5.  Entitlement to service connection for diverticulitis, to include as secondary to service connected adenocarcinoma of the colon, status post resection with dumping syndrome.  




REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On the Veteran's February 2011 VA-Form 9 he indicated that he would like have a hearing before the Board.  However, in June 2014, he withdrew his hearing requested and the Veteran has not indicated a desire to reschedule.  As such the Veteran's hearing request is deemed withdrawn.  

In addition to the paper claims files, the Veteran also has an electronic claims file in VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision. 

The issue of a Hepatitis C disability and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied service connection for Hepatitis C.  

2.  New and material evidence was received within one year of the October 2006 rating decision and the claim for service connection for Hepatitis C was reconsidered in May 2007 rating decision.  The Veteran did not appeal the May 2007 rating decision and it became final.

3.  Since the May 2007 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for Hepatitis C, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claims has been received.  

4.  The Veteran has been diagnosed with PTSD. 

5.  The Veteran experienced sexual assault and sexual harassment in service and his PTSD is causally or etiologically related to service.  

6.  Resolving all doubt in favor of the Veteran, diverticulitis is caused by his service-connected adenocarcinoma of the colon, status post resection with dumping syndrome.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for Hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).

2.  New and Material evidence has been received with respect to the claim of entitlement to service connection for Hepatitis C, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  The criteria for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

4.  Diverticulitis is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking to reopen a claim for service connection for Hepatitis C that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, new and material evidence has been received and that reopening is warranted.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).

In May 2006, the Veteran filed a claim for Hepatitis C.  The claim was denied in an October 2006 rating decision.  The RO denied the claim because there was no evidence of Hepatitis C in service and there was no evidence of the Veteran having received a blood transfusion.  In December 2006, the Veteran submitted numerous post service treatment notes to support his claim and in March 2007, the Veteran underwent a VA examination to determine the etiology of his Hepatitis C.  38 C.F.R. § 3.156(b).  The examiner stated that he could not determine the etiology of the Veteran's disability without resorting to mere speculation.  In May 2007, the RO issued another rating decision regarding the Veteran's entitlement to service connection for Hepatitis C and the RO concluded that there was insufficient evidence to support entitlement to service connection.   

The Veteran was advised of the May 2007 decision and did not submit a substantive appeal in response to the rating decision or any additional evidence within a year of the rating decision.  As such, the Board finds the Rating decision from May 2007 is final.  38 C.F.R. § 20.1103.  

In November 2009, the Veteran submitted a claim requesting that his previous claim for entitlement to service connection for Hepatitis C be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim includes copies of the blood transfusions the Veteran received at the Richmond VA in 1978.  These documents are all new and material as these treatment records were not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for Hepatitis C.  

Consequently, reopening the Veteran's claim of service connection for Hepatitis C is warranted.  38 C.F.R. § 3.156.  

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

PTSD

The Veteran seeks service connection for PTSD.  Specifically he asserts that he was a victim of sexual assaults and sexual harassment in service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is an approximate balance, the benefit of the doubt is given to the Veteran, and the appeal will be granted.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an inservice personal assault, after-the-fact medical evidence can be used to establish a stressor. See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

The Veteran has a diagnosis of PTSD as reflected by a June 2014 VA examination.  As such, the first element of service connection has been met.  During this examination, the Veteran stated that he was sexually assaulted by a Tech Sergeant in 1974.  

The Veteran submitted a statement in September 2011 discussing his military experience.  He stated that his sexual harassment began during basic training in the form of sexual innuendos and name-calling.  At one point during basic training, he was sexually assaulted in the bathroom by one of his fellow soldiers.  After basic training was over and while waiting for orders, he was invited by a Tech Sergeant to the Sergeant's home to socialize.  While at the house, he states that he was drugged and then sexually attacked by the Sergeant.  He attempted to resist, was overpowered by the Sergeant, and was told that if he continued to resist that he would bring him up on article 15 charges for homosexual behavior.  He stated that after this attack he bled from his anus for months.  He stated that he stopped eating for a period of time so that he would not have to have bowel movements.  He was finally forced to eat by his superiors.  About one year later, he writes, he developed a peri-anal cyst, which he kept a secret until the cyst became systemic and he was forced to see a physician.  He saw a flight surgeon who asked him, off the record, if he had anything to tell him regarding the cyst.  The Veteran did not tell him about his assault.  

The Veteran was stationed at Andrews Air Force base for the majority of time he was served in service.  He claims that during this time he received numerous unwanted sexual advances from higher-ranking Airmen.  He stated that he came to a realization that if he wanted to "make it" he was going to have to submit to them.  

The Veteran reported that as a result of his sexual assaults in service he began using drugs and alcohol heavily to suppress his emotions and pain.  On his February 2011 VA-9, the Veteran states that he was not a chronic substance abuser prior to joining the military.  However, after the assaults, he began abusing substances and received an Article 15 for marijuana possession.  

Upon review of the Veteran's service and personal records, the following is of interest as it relates to the matter on appeal.  In December 1974, there is a service treatment note stating that the Veteran complained of constipation with rectal bleeding, associated with his bowel movements.  He had no other gastrointestinal symptoms associated with his symptoms.  There was no mucus or pus in his stool.  About eight days later, the Veteran reported to sick call with rectal bleeding, ulcerated legion, and abscess formation.  The examiner noted that the peri-anal abscess excreted, was painful and prevented the Veteran from sleeping.  The Veteran was prescribed hydrocortisone cream and antibiotics.  

In August 1976, the Veteran was sent for a surgical consult for the peri-anal abscess.  It was noted that he had a slight prudent drainage from anus, 3-5 mm tender module approximately 2 cm from anal sphincter.  During the consult, the Veteran complained of discharge from the anus, blood on toilet paper and painful evacuations.  There was no external fistula tract noted.  The Veteran was diagnosed with post anal fissure.  In September 1976, there is another service treatment note for rectal fissure.  In December 1976, there is a treatment note for another peri-anal abscess that was exacerbated by horseback riding.  Lastly, there is one last notation from January 1977 of a peri-anal abscess that was smaller but still painful.  

A review of the Veteran's performance reports from May 1975 to September 1977 show that the Veteran improved significantly during his time in service.  However, in April 1975 the Veteran received an Article 15 disciplinary action for possession of marijuana.  In August 1977, the Veteran received further disciplinary action for misconduct not commensurate with Air Force Standards and the Veteran was not recommended for retention.  

In summary, both the Veteran's personnel records and service treatment records support the Veteran's contentions that he experienced sexual assaults in service that resulted in anal fissures and peri anal cyst on a recurrent basis.  Further, his personnel records show that the Veteran did very well on his performance evaluation but his substance abuse increased as well as other behavioral problems during his time in service.  

A review of his post service treatment includes VA treatment records.  The Veteran suffered from substance abuse post service, abusing both alcohol and drugs.  In a VA treatment note from March 2006, the Veteran reported to the examiner that upon joining the Air Force he began drinking heavily.  He also indicated that he continued to use marijuana and cocaine during this time, as well as speed, valium, dilaudid.  After discharge, his substance abuse increased heavily.  In 1983, he was admitted to the Palo Alto VA VAMC and was detoxed, followed by a 9-month rehabilitation.  He managed to stay sober for two years, but began abusing substances again for another 6 years.  In 1991, he entered treatment again at Menlow Park VAMC and stayed sober until 1999.  He relapsed upon the death of his mother and abused substances until 2002, at which time he was treated at the Hampton VA.  After his treatment at the Hampton VA, he stayed sober for 4 years, went back to school and graduated in 2005.  Significantly, during an April 2002 VA outpatient screening assessment, the Veteran declined to answer whether he experienced sexual harassment or trauma while in service but specifically requested referral for counseling and/or treatment for it.  During a September 2002 mental health intake, he reported emotional and physical abuse while in the Air Force but described it as part of being in the service.  

In February 2009, the Veteran reported to the West LA VA for treatment, as he was fearful of having a major relapse.  Prior to enrolling with the West LA VA, he reported to his personal psychiatrist that he experienced a military sexual assault in service.  Since that time, he began experiencing nightmares, screaming in his sleep, and flashbacks.  He reported to the VA physician the same story he has reported regarding being sexually assaulted while in service.  The physician noted that the Veteran had difficulty sharing this story and that he had not previously shared this story with anyone except for his psychiatrist.  The Veteran decided that since he began sharing this experience with others that he wants to "deal with his issue in his life."  The examiner noted that the Veteran was visibly more anxious when attempting to talk in this session and, at one point, blocked further conversation and stated that he could not continue.  

In July 2009, the Veteran voluntarily entered into a research program for military service related chronic PTSD.  During his time in the research program the Veteran recounted incidents of rape in service, other incidents of taunting, name-calling and coerced sexual activity.  

The Veteran has repeated this story to his VA psychologist as well as a friend B.S., who also happens to be a social psychologist.  See April 2011 Letter in Support of the Veteran from B.S.  The Veteran also sought out psychological treatment at the VA, where he was first diagnosed with PTSD.  Dr. M. S. of the MST/PTSH VA Treatment Center also submitted a letter in support of the Veteran.  In this letter, Dr. M.S. explains that the Veteran was seen weekly for individual psychotherapy sessions from March 2009 until October 2009.  He repeated the same timeline of events from his time in service regarding his sexual assaults during these sessions.  In December 2009, the Veteran reported that he stopped receiving treatment at the Vet Center in October 2009 due to his discomfort of talking to a woman about his experience of sexual assault in service.  

Upon review of the evidence of record, that Board finds that there is sufficient evidence that the Veteran experienced military sexual trauma in service.  Service treatment records support the Veteran's claim that he was injured in service due to these assaults, there are significant records showing the Veteran suffered from anal fissures and peri-anal abscesses.  Personnel records support the Veteran's assertions that he began to abuse substances in service due to the stress of his assaults and ongoing harassment.  Post service records show that the Veteran began sharing his traumatic in-service sexual experiences in early 2009 with an initial diagnosis of PTSD in February 2009.  Further, the Veteran has consistently shared the same details of the incident with his psychologist, VA psychiatrist and personal friends, all prior to filing for service connection for PTSD.  When taking the totality of the evidence under consideration the Board is led to believe the Veteran's lay statements and finds the alternate source evidence sufficiently corrobates the stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

The remaining element is a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, the Veteran underwent a VA psychiatric examination in June 2014 that indicated that the Veteran has PTSD as a result of sexual trauma.  

Thus resolving all reasonable doubt in favor of the Veteran, the Board finds that he experienced a stressful event during service, which has been medically related to his current diagnosis of post-traumatic stress disorder.  Therefore, service connection for post-traumatic stress disorder is granted.  

Diverticulitis 

The Veteran asserts entitlement to service connection for diverticulitis, as secondary to his service connected adenocarcinoma of the colon, status post resection with dumping syndrome.  

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
The Veteran underwent VA examinations in December 2009 and March 2010 to determine the nature and etiology of his disabilities.  At this examination, the Veteran was diagnosed with diverticulitis.  As such, the first element of service connection has been met.  The remaining question is whether this disability is proximately due to or the result of the Veteran's service-connected adenocarcinoma of colon, status post resection with dumping syndrome.  

The examiner in December 2009 stated that the Veteran had surgery in 1978 for adenocarcinoma of the small intestine, with involvement of the colon, stomach and pancreas.  The Veteran also suffers from "dumping syndrome" and has developed GERD secondary to hiatal hernia.  During this examination, the Veteran underwent an upper gastrointestinal study.  The findings were no esophageal mass or ulceration.  No web or ring appreciated in the distal esophagus.  There was a small hiatal hernia and spontaneous gastroesophageal reflux.  Gastric cardia was unremarkable.  Lastly, there was a notation of proximal jejunal diverticulum.   The diagnosis from the study were small hiatal hernia, spontaneous gastroesophageal reflux and proximal jejunal diverticulum.  

The examiner in March 2010 determined that the Veteran's diverticulitis is related to the veteran's adenocarcinoma of colon, status post resection with dumping syndrome, but did not provide a rationale for this opinion.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with a full rationale.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In this case, the March 2010 examination was unequivocal in providing the opinion that the diverticulitis is related to the service-connected condition.  Accordingly, after weighing the medical and lay evidence of record, the Board will resolve all reasonable doubt in favor of the Veteran and find that service connection for diverticulitis, secondary the Veteran's service connected adenocarcinoma of colon, status post resection with dumping syndrome is warranted.  

Accordingly, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of service connection for Hepatitis C is reopened.  

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for diverticulitis is granted  


REMAND

A review of the record reflects that further development is warranted.  The Veteran has claims entitlement to service connection for Hepatitis C.  He claims that he received up to 13 blood transfusions in June 1978 during a surgery for his service-connected adenocarcinoma.  

For service connection to be granted for hepatitis C, the evidence must show that the veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's current hepatitis C. Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998. 

The Veteran underwent a VA exam March 2007.  The examiner failed to give an opinion on the etiology of the Veteran's disability.  The Board finds this examination to be inadequate.  

The Veteran also had several risk factors in service and post service.  The Veteran served as an aeromedical specialist in service with exposure to blood.  The Veteran also used intranasal drugs in service.  The Veteran received a blood transfusion in 1978.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

As such, in light of the new evidence received the Board is remanding this matter for a VA examination to determine the etiology of the Veteran's Hepatitis C disability.  

Concerning the claim for a hiatal hernia, the VA examination in 2009 clearly diagnosed the condition but did not provide an opinion as to the etiology.  The March 2010 examiner opined it was less likely related to the service-connected adenocarcinoma of the colon but failed to provide any rationale.  Accordingly, further VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for purposes of determining the etiology of the Veteran's currently diagnosed Hepatitis C.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current Hepatitis C disability is causally related to his active service or any incident therein.  In providing this opinion, the examiner should consider all of the Veteran's in service risk factors, to include his MOS.  

b.  Is it is at least as likely as not (50 percent probability or greater) that the Veteran contracted his Hepatitis C disability through multiple blood transfusions he received in June 1978 during surgery for his adenocarcinoma. 

It is essential that the report include a full discussion of all modes of transmission.  See VBA Fast Letter 04-13.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  Schedule the Veteran for a VA examination for purposes of determining the etiology of the Veteran's currently diagnosed hiatal hernia.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hiatal hernia is causally related to his active service or any incident therein.  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hiatal hernia is causally related to the service-connected adenocarcinoma of the colon or diverticulitis.  

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hiatal hernia is aggravated (increased in severity) by the service-connected adenocarcinoma of the colon or diverticulitis.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  The RO should then review the record and readjudicate the claims of service connection.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


